                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

  ROANE COUNTY, TENNESSEE,                          )
  THE CITY OF KINGSTON,                             )
  TENNESSEE, and THE CITY OF                        )
  HARRIMAN, TENNESSEE,                              )
                                                    )
                Plaintiffs,                         )
                                                    )
  v.                                                )   No.:    3:19-cv-206-TAV-HBG
                                                    )
  JACOBS ENGINEERING                                )
  GROUP, INC., and                                  )
  THE TENNESSEE VALLEY                              )
  AUTHORITY,                                        )
                                                    )
                Defendants.                         )


                        MEMORANDUM OPINION AND ORDER

         This civil case is before the Court on Plaintiffs’ Motion for Extension of Briefing

  Schedule Deadlines with Respect to Pending Motions to Dismiss [Doc. 73]. Plaintiffs

  move pursuant to Rule 6(b) of the Federal Rules of Civil Procedure for a forty-five-day

  extension (to May 1, 2020) of the deadline to respond to defendants’ motions to dismiss

  and an extension of defendants’ deadline to reply to their response (to May 28, 2020). Rule

  6(b) provides that the Court may grant plaintiffs’ request for such extensions “for good

  cause.” Fed. R. Civ. P. 6(b). Plaintiffs offer two reasons for their request. First, they claim

  that defendant’s motion to dismiss was converted to a motion for summary judgment by

  the addition of matters outside the pleadings; thus, they argue, good cause exists to extend

  the deadline so that plaintiffs may take discovery before responding. Second, plaintiffs




Case 3:19-cv-00206-TAV-HBG Document 79 Filed 04/27/20 Page 1 of 11 PageID #: 4121
  state that the COVID-19 pandemic has affected counsel’s schedule and obligations and

  constitutes good cause for the requested extension.

          Defendants do not object to the requested forty-five-day extension and agree that

  the COVID-19 pandemic provides good cause for the extension [Docs. 74, 76]. In light of

  this agreement, and for good cause shown with respect to the impact of the COVID-19

  pandemic on counsel’s schedule and obligations, the Court will GRANT in part plaintiffs’

  motion [Doc. 73] to the extent that the deadline for plaintiffs to respond to defendants’

  motions to dismiss is extended to May 1, 2020, and defendants’ replies are due May 28,

  2020.

          Defendants do, however, oppose plaintiffs’ effort to seek discovery during the

  agreed-upon forty-five-day extension, arguing that discovery is not necessary to respond

  to a motion to dismiss. Thus, remaining before the Court is the issue of whether plaintiffs

  may pursue discovery during the forty-five-day extension. Because the matters submitted

  by defendants do not require that the Court convert their Rule 12 motions to Rule 56

  motions, the Court concludes that plaintiffs are not entitled to the requested discovery at

  this stage. Thus, plaintiffs’ request for discovery to respond to defendants’ motions is

  DENIED.

          Plaintiffs appear to argue that an extension to pursue discovery is warranted

  pursuant to Rule 56(d)(2) of the Federal Rules of Civil Procedure [Doc. 73 p. 2–3; Doc.

  73-1], which provides: “If a nonmovant shows by affidavit or declaration that, for specified

  reasons, it cannot present facts essential to justify its opposition, the court may . . . allow

                                                2



Case 3:19-cv-00206-TAV-HBG Document 79 Filed 04/27/20 Page 2 of 11 PageID #: 4122
  time to obtain affidavits or declarations or to take discovery . . . .” Fed. R. Civ. P. 56(d).

  But, Rule 56 governs motions for summary judgment, and the instant request is for an

  extension to respond to motions to dismiss pursuant to Rule 12(b). Thus, plaintiffs’ request

  for discovery is predicated on their argument that defendants have, pursuant to Rule 12(d),

  converted their intended Rule 12 motions into motions for summary judgment pursuant to

  Rule 56 by supplying matters outside the pleadings.

         Rule 12(d) provides that “[i]f, on a motion under Rule 12(b)(6) or 12(c), matters

  outside the pleadings are presented to and not excluded by the court, the motion must be

  treated as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). The Sixth

  Circuit has taken a “liberal view” of matters falling within the pleadings for purposes of

  Rule 12(d), Armengau v. Cline, 7 F. App’x 336, 334 (6th Cir. 2001). The Court may

  consider “the Complaint and any exhibits attached thereto, public records, items appearing

  in the record of the case and exhibits attached to defendant’s motion to dismiss so long as

  they are referred to in the Complaint and are central to the claims contained therein.”

  Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (citing Amini

  v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001)). Additionally, the Court may consider

  “matters of which a court may take judicial notice, and letter decisions of governmental

  agencies.” Armengau, 7 F. App’x at 334 (citing Jackson v. City of Columbus, 194 F.3d

  737, 745 (6th Cir. 1999)). Further, extrinsic materials that “‘fill in the contours and details’

  of a complaint,” too, may be considered without converting the motion to one for summary




                                                 3



Case 3:19-cv-00206-TAV-HBG Document 79 Filed 04/27/20 Page 3 of 11 PageID #: 4123
  judgment. Id. (quoting Yeary v. Goodwill Indus.-Knoxville, Inc., 107 F.3d 443, 445 (6th

  Cir. 1997)).

         Here, defendants have submitted numerous documents along with their motions to

  dismiss [Docs. 63-1 through -5; Docs. 67-1 through -17]. The Court will discuss defendant

  TVA’s attachments before turning to defendant Jacobs’.

         Defendant TVA’s attachment of documents to its motion to dismiss does not convert

  the motion to one for summary judgment. Defendant TVA submitted (1) copies of the

  proposed amended complaint in this case [Doc. 59-1] that are “redlined” to show how it

  compares to other complaints [Docs. 63-1 (comparing it to the class action complaint in

  Delozier v. Jacobs Engineering Group, Inc., No. 3:19-cv-451), 63-2 (comparing it to

  plaintiffs’ previous proposed amended complaint, Doc. 32-1)] and (2) excerpts [Docs. 63-

  3, 63-5], as well as a complete copy [Doc. 63-4], of the “Kingston Fly Ash Recovery

  Project   Non-Time-Critical   Removal     Action   Embayment/River      System    Action

  Memorandum,” a memo prepared by TVA in which the EPA approved one of three

  proposed actions to address potential ecological risks associated with ash deposits in

  certain areas.

         First, the copies of the proposed amended complaint that have been redlined [Docs.

  63-1, 63-2] are referenced only in connection with defendant TVA’s argument that

  plaintiffs lack standing, which go to this Court’s jurisdiction and are therefore made

  pursuant to Rule 12(b)(1) [Doc. 63 p. 7–11]. Thus, Rule 12(d), which applies only to Rule




                                              4



Case 3:19-cv-00206-TAV-HBG Document 79 Filed 04/27/20 Page 4 of 11 PageID #: 4124
  12(b)(6) and 12(c) motions, is not implicated with respect to the redlined complaints. See

  Fed. R. Civ. P. 12(d).

         However, Rule 12(d) is implicated with respect to the “Kingston Fly Ash

  Recovery Project Non-Time-Critical Removal Action Embayment/River System Action

  Memorandum” [Docs. 63-3, 63-4, 63-5]. Defendant TVA’s motion pursuant to Rule

  12(b)(6) argues, in part, that all of plaintiffs’ claims (except for their temporary public

  nuisance claim) should be dismissed because they are time-barred [Doc. 63 p. 14–18].

  Defendant TVA attaches the Memo [Doc. 63-4] and the excerpts [Docs. 63-3, -5] in support

  of this argument. Specifically, defendant TVA argues that plaintiffs knew or should have

  known of the potential harms posed by coal ash constituents—and thus their complained-

  of injuries—at least as early as August 2012, when, as evidenced by documents in the

  Memo [Doc. 63-5], plaintiff Roane County’s Environmental Review Board was “actively

  participating in the CERCLA public comment process on the [issue of potential ecological

  risks associated with ash deposits in certain areas]” [Doc. 63 p. 17]. Thus, because the

  Memo is attached in support of defendant TVA’s Rule 12(b)(6) motion, Rule 12(d) is

  implicated with respect to the Memo [Doc. 63-4] and the excerpts [Doc. 63-3, -5].

         The attachment of the Memo does not, however, convert defendant TVA’s motion

  to one for summary judgment because the existence and contents of the Memo are matters

  of which a court may take judicial notice. “The court may judicially notice a fact that is

  not subject to reasonable dispute because it: (1) is generally known within the trial court’s

  territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

                                               5



Case 3:19-cv-00206-TAV-HBG Document 79 Filed 04/27/20 Page 5 of 11 PageID #: 4125
  accuracy cannot reasonably be questioned.” Fed. R. Civ. P. 201. The Court finds that the

  existence and contents of the Memo are not subject to reasonable dispute. As defendant

  TVA notes, the Memo “is published to TVA’s government website for the Kingston

  Recovery Project” [Doc. 63 p. 16 n.7]. And “the Court may take judicial notice of public

  records and government documents available from reliable sources on the Internet.”

  Mitchell v. Tenn. Valley Auth., No. 3:14-CV-360-TAV-HBG, 2015 WL 1962203, at *4 n.2

  (E.D. Tenn. Apr. 30, 2015) (citing U.S. ex rel. Dingle v. BioPort Corp., 270 F. Supp. 2d

  968, 972 (W.D. Mich. 2003); Paralyzed Veterans of Am. v. McPherson, No. C06–4670

  SBA, 2008 WL 4183981, at *5 (N.D. Cal. Sept. 9, 2008)). The Court therefore finds that

  the Memo does not convert defendant TVA’s Rule 12(b)(6) motion to a Rule 56 motion.

  See Jones v. City of Cincinnati, 521 F.3d 555, 561–62 (6th Cir. 2008) (“A court may

  consider public records without converting a Rule 12(b)(6) motion into a Rule 56 motion.”

  (citing Jackson v. City of Columbus, 194 F.3d 737, 745 (6th Cir. 1999)).

         Next, the Court need not convert defendant Jacobs’ motion to dismiss to a motion

  for summary judgment. Defendant Jacobs has submitted various new articles, press

  releases, and similar sources [Docs. 67-1, -2, -8, -9, -15, -16], records of various

  governmental bodies [Docs. 67-3, -4, -5, -6, -7, -14], various court filings [Docs. 67-10, -

  11, -12, -13], and a document referred to in plaintiffs’ complaint [Doc. 67-17].

         Each of these documents is cited in support of defendant Jacob’s motion to dismiss

  pursuant to Rule 12(b)(6), which, like defendant TVA’s 12(b)(6) motion, argues, in part,

  that plaintiffs’ claims (except for their temporary public nuisance claim) is barred by the

                                               6



Case 3:19-cv-00206-TAV-HBG Document 79 Filed 04/27/20 Page 6 of 11 PageID #: 4126
  statute of limitations because plaintiffs knew or should have known of their claims more

  than three (3) years before filing this action [Doc. 65 p. 10 (citing Tenn. Code Ann. § 28-

  3-105(1))]. The attachment of these documents therefore, like those attached in support of

  defendant TVA’s Rule 12(b)(6) motion, implicates Rule 12(d).

         First, the attachment of the Site Wide Safety and Health Plan (“SWSHP”) [Doc. 67-

  17] does not convert the motion to one for summary judgment because it is “referred to in

  the Complaint and [is] central to the claims contained therein.” Bassett, 528 F.3d at 430

  (citing Amini, 259 F.3d at 502). Specifically, the complaint repeatedly references the

  SWSHP, a plan to manage the site cleanup that was developed by defendant Jacobs and

  approved by defendant TVA and was to be mandatorily followed. And, plaintiffs allege

  defendants failed to comply with the SWSHP in connection with their claims for fraudulent

  concealment [Doc. 59-1 ¶ 257], negligence [Id. ¶ 290], and offensive non-mutual collateral

  estoppel [Id. ¶ 372]. Thus, the Court concludes that he attachment of this document to

  defendant Jacobs’ motion to dismiss does not require conversion to a motion for summary

  judgment. See Greenberg v. Life Ins. Co. of Va., 177 F.3d 507, 514 (6th Cir. 1999).

         Next, the attachment of various court filings and court orders from other cases

  arising out of the ash spill do not require that the Court convert defendant Jacobs’ motion

  pursuant to Rule 12(d) because these documents are public records subject to judicial

  notice. The complaints in Blanchard v. Tennessee Valley Authority, No. 3:09-cv-09, [Doc.

  67-10] and Adkisson v. Jacobs Engineering Group, Inc., No. 3:13-cv-505, [Doc. 67-12],

  the order dismissing the claims in light of the parties’ settlement in In re TVA Ash Spill

                                              7



Case 3:19-cv-00206-TAV-HBG Document 79 Filed 04/27/20 Page 7 of 11 PageID #: 4127
  Litigation [Doc. 67-11], and the jury trial transcript in Adkisson [Doc. 67-13] are public

  court records. Commercial Money Ctr., Inc. v. Ill. Ins. Co., 508 F.3d327, 336 (6th Cir.

  2007) (holding that the attachment of an amicus brief filed in a different case did not

  compel the conversion of a Rule 12(c) motion to a Rule 56 motion); Lynch v. Leis, 382

  F.3d 642, 647 n.5 (6th Cir. 2004) (taking judicial notice of municipal court records). “[A]s

  they are court records, this court may take judicial notice of them.” Lynch, 382 F.3d at 647

  n.5 (citation omitted); see also Platt v. Bd. of Comm’rs on Grievs. & Discipline, 894 F.3d

  235, 245 (6th Cir. 2018); Winget v. JP Morgan Chase Bank, N.A., 537 F.3d 565, 576 (6th

  Cir. 2008) (“[O]n a motion to dismiss, we may take judicial notice of another court’s

  opinion not for the truth of the facts recited therein, but for the existence of the opinion,

  which is not subject to reasonable dispute over its authenticity.”).         Because these

  documents are matters of which the Court may take judicial notice, their attachment to

  defendant Jacobs’ motion to dismiss does not convert the motion to one for summary

  judgment. See Buck v. Thomas M. Cooley Law Sch., 597 F.3d 812, 816 (6th Cir. 2010)

  (“[A] court may take judicial notice of other court proceedings without converting the

  motion into one for summary judgment.”).

         Similarly, the records of various governmental bodies before the Court [Docs. 67-

  3, -4, -5, -6, -7, -14] are also public records, the existence and contents of which are not

  subject to reasonable dispute, and thus, defendant Jacobs’ attachment of these records does

  not require conversion of the motion pursuant to Rule 12(d). Specifically, the Roane

  County Commission and Roane County Environmental Review Board documents [Docs.

                                               8



Case 3:19-cv-00206-TAV-HBG Document 79 Filed 04/27/20 Page 8 of 11 PageID #: 4128
  67-4 through -7] are minutes of a government agency’s board meetings, which are public

  records, and as such, they are subject to judicial notice. See McBride v. McLean Cty., 397

  F. Supp. 3d 1198, 1206 (C.D. Ill. 2019); Webb v. Cty. of El Dorado, No. 2:15-cv-1189,

  2016 WL 4001922, at *2 (E.D. Cal. July 25, 2016) (“Minutes of a government agency’s

  board meeting may be judicially noticed as public records.” (citing Sumner Peck Ranch,

  Inc. v. Bureau of Reclamation, 823 F. Supp. 715, 724 (E.D. Cal. 1993)). The On-Scene

  Coordinator Report [Doc. 67-3] and the Completion Report [Doc. 67-14] are also public

  records subject to judicial notice, because like the Memo attached to TVA’s motion [Doc.

  63-4], which the Court discussed supra, these reports are published to TVA’s government

  website [Doc. 67 ¶¶ 4, 15], and the Court may “take judicial notice of public records and

  government documents available from reliable sources on the Internet.” Mitchell, 2015

  WL 1962203, at *4 n.2. In sum, these documents are subject to judicial notice as public

  records and therefore do not require that the Court convert defendant Jacobs’ motion to

  one for summary judgment. See Jones, 521 F.3d at 561–62.

         Finally, the Court finds that the fact of the existence of various new articles, press

  releases, and related sources attached to defendant Jacobs’ motion [Docs. 67-1, -2, -8, -9,

  -15, -16] as an indication of what information was in the public realm are subject to judicial

  notice. Generally, news reports and similar source cannot be judicially noticed for the truth

  of their contents. Platt, 894 F.3d at 245. But such sources can be judicially noticed for

  facts such that a fact was printed or “that a collection of numerous articles to show that a

  fact was widely known.” Bradacs v. Haley, 58 F. Supp. 3d 499, 511 (D.S.C. 2014) (citing

                                                9



Case 3:19-cv-00206-TAV-HBG Document 79 Filed 04/27/20 Page 9 of 11 PageID #: 4129
   Shahar v. Bowers, 120 F.3d 211, 214 n.5 (11th Cir. 1997); In re Cree, Inc. Secs. Litig., 333

   F. Supp. 2d 461, 470 (M.D.N.C. 2004); Caner v. Autry, 16 F. Supp. 3d 689, 696 n.11 (W.D.

   Va. 2014)); see also In re Am. Apparel, Inc. Shareholder Litig., 855 F. Supp. 2d 1043, 1062

   (C.D. Cal. 2012) (“Taking judicial notice of news reports and press releases is appropriate

   for show ‘that the market was aware of the information contained in news articles . . . .’”

   (quoting Heliotrope Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.18 (9th Cir.1999)).

   Thus, for the limited purpose of establishing what information was within the public realm,

   the Court concludes that the Tennessean article [Doc. 67-1], the press release by Randy

   Ellis [Doc. 67-2], the “collection of numerous articles,” Bradacs, 58 F. Supp. 3d at 511,

   from the Knoxville News-Sentinel [Doc. 67-8] as well as the two specific Knoxville News-

   Sentinel articles attached [Docs. 67-15, -16], and the letter from the District Attorney

   General serving Roane County to the Commissioner of TDEC [Doc. 67-9], which was

   circulated to various media outlets [Doc. 67 ¶ 10] are subject to judicial notice.

   Accordingly, these documents do not require that the Court convert defendant Jacobs’

   motion pursuant to Rule 12(d).

          In conclusion, given the parties’ agreement, and for good cause shown, the Court

   will GRANT in part plaintiffs’ motion [Doc. 73] to the extent that the deadline for

   plaintiffs to respond to defendants’ motions to dismiss is extended to May 1, 2020, and

   defendants’ replies are due May 28, 2020. However, given this Circuit’s “liberal view” of

   matters which the Court may consider in ruling on a Rule 12 motion, Armengau, 7 F. App’x

   at 334, the Court finds that the documents attached to defendants’ motions do not require

                                               10



Case 3:19-cv-00206-TAV-HBG Document 79 Filed 04/27/20 Page 10 of 11 PageID #: 4130
   conversion of their Rule 12 motions. Accordingly, the motion [Doc. 73] is DENIED in

   part to the extent that the Court finds that plaintiffs are not entitled to the requested

   discovery pursuant to Rule 56.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                              11



Case 3:19-cv-00206-TAV-HBG Document 79 Filed 04/27/20 Page 11 of 11 PageID #: 4131
